Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/18/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
In view of amendments, the Examiner withdraws the rejection mailed on 5/19/2022. The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-22 and 25 are pending and are presented for examination.  
Applicant’s disclosure:  

    PNG
    media_image1.png
    396
    384
    media_image1.png
    Greyscale

Regards “a first portion running obliquely towards one another” and “a second portion running obliquely away from one another”, actual view of these are two markups in Fig. 4.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawarai et al (US 20070170789 A1).   
As for claim 1, Kawarai discloses a drive circuit for an actuator of an actuator device for adjusting an adjusting element (preamble, intended use), comprising:
an interference suppression branch for reducing interferences (title, etc.),
the interference suppression branch including two conductor branches (19, two in Fig. 1) that extend along a longitudinal axis (Fig. 1, see horizontal dot line in markup) of the interference suppression branch and each comprise at least one conductor body (body),
the interference suppression branch divided into at least two imaginary conductor alignment sections (19 parallel portion, dot line in markup) that are lined up axially relative to the longitudinal axis in a row in an alignment direction arranged parallel to the longitudinal axis (Fig. 1), 
wherein the two conductor branches extend through the at least two imaginary conductor alignment sections, and
wherein each of the two conductor branches respectively have a first portion (between 19b-19c, Fig. 5, see markup of Fig. 1) arranged inside a first conductor alignment section (19d, Figs. 1, 5) of the at least two imaginary conductor alignment sections running obliquely towards one another relative to the longitudinal axis (Figs. 1, 5).  


    PNG
    media_image2.png
    535
    601
    media_image2.png
    Greyscale


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartel et al (US 20050088054 A1).   
As for claim 1, Hartel discloses a drive circuit for an actuator of an actuator device for adjusting an adjusting element (preamble, intended use), comprising:
an interference suppression branch (Fig. 4, markup) for reducing interferences [0011], 
the interference suppression branch including two conductor branches (dot lines in markup) that extend along a longitudinal axis (center dot line) of the interference suppression branch and each comprise at least one conductor body,
the interference suppression branch divided into at least two imaginary conductor alignment sections (at dot lines) that are lined up axially relative to the longitudinal axis in a row in an alignment direction arranged parallel to the longitudinal axis (see dot lines in markup), 
wherein the two conductor branches extend through the at least two imaginary conductor alignment sections, and
wherein each of the two conductor branches respectively have a first portion (1st oblique in markup) arranged inside a first conductor alignment section of the at least two imaginary conductor alignment sections running obliquely towards one another relative to the longitudinal axis.


    PNG
    media_image3.png
    302
    485
    media_image3.png
    Greyscale


As for claim 2, Hartel discloses the drive circuit according to claim 1, wherein each of the two conductor branches respectively have a second portion (2nd oblique, markup in claim 1) arranged inside a second conductor alignment section of the at least two imaginary conductor alignment sections running obliquely away from one another in the alignment direction and lead into drive contacts (4.1, 4.2) of the actuator, and wherein the second conductor alignment section follows the first conductor alignment section in the alignment direction (both ends are connected by parallel conductors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 8-9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hartel et al (US 20050088054 A1) in view of Talaski (US 20130049524 A1).  
As for claim 3, Hartel discloses an actuator device for a motor vehicle (preamble, intended use) (title, etc.), comprising:
an actuator (motor in 1),
a drive circuit (Figs. 3-4) for operating the actuator (by applying current), 
the drive circuit including a plurality of electrically conductive conductor bodies (Fig. 4) structured and arranged to contact drive contacts (at 4.1, 4.2) of the actuator, to contact components [0011] of the drive circuit, and to contact a supply device (with brushes),
the drive circuit further including an interference suppression branch (Fig. 4, markup in claim 1 above) for reducing interferences [0011],
the interference suppression branch including two conductor branches (dot lines in the markup) that extend along a longitudinal axis (center dot line) of the interference suppression branch and each comprise at least one conductor body,
the interference suppression branch divided into at least two imaginary conductor alignment sections (at dot lines) that are lined up axially relative to the longitudinal axis in a row in alignment direction arranged parallel to the longitudinal axis (see dot lines in the markup), 
wherein the two conductor branches extend through the at least two imaginary conductor alignment sections, and
wherein each of the two conductor branches respectively have a first portion (1st oblique in the markup) arranged inside a first conductor alignment section of the at least two imaginary conductor alignment sections running obliquely towards one another relative to the longitudinal axis.
Hartel failed to teach a housing including a support body of plastic material, the support body having a drive receiving space for receiving an actuator and a gear receiving space for receiving an adjusting gear, and the actuator (motor in 1) arranged in the drive receiving space for driving an adjusting element.  
Talaski teaches an actuator device, comprising a housing (integrated structure) including a support body (26, 28) of plastic material [0013], the support body having a drive receiving space (between axial space) for receiving an actuator and a gear (in section 12 can be gear) [0013] receiving space for receiving an adjusting gear (gear is to adjust speed), and the actuator (motor 14) arranged in the drive receiving space for driving an adjusting element.  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for application of speed adjusted rotation power.  

As for claim 4, Hartel in view of Talaski teaches the actuator device according to claim 3, wherein at least one of: the two conductor branches have a second portion (2nd oblique, markup in claim 1) arranged inside a second conductor alignment section of the at least two imaginary conductor alignment sections running obliquely away from one another and lead into the drive contacts of the actuator, wherein the second conductor alignment section follows the first conductor alignment section in the axial direction (both ends are connected by parallel conductors), and
the two conductor branches have a third portion (3rd conductor in the markup in claim 1) arranged inside a third conductor alignment section (at the 3rd conductor) of the at least two imaginary conductor alignment sections running at least one of parallel to one another and parallel to the longitudinal axis, wherein the third conductor alignment section is arranged between the second conductor alignment section (at 2nd oblique, markup in claim 1) and the drive contacts (lower end of 4.1, 4.2) in the axial direction of the longitudinal axis.

As for claim 8, Hartel in view of Talaski teaches the actuator device according to claim 3, wherein the two conductor branches are arranged symmetrical to one another relative to the longitudinal axis in at least one of the at least two imaginary conductor alignment sections (at least at the location in the markup, the two conductor branches are arranged symmetrical).  

As for claim 9, Hartel in view of Talaski teaches the actuator device according to claim 3, and although Hartel does not explicitly describe wherein the first portion of at least one of the two conductor branches arranged inside the first conductor alignment section defines a first angle of between 30° and 80° relative to the longitudinal axis, it is shown appeared to be a first angle of between 30° and 80° relative to the longitudinal axis.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Hartel to define a first angle of between 30° and 80° relative to the longitudinal axis.  It is effective for manufacturing. 

As for claim 25, Hartel discloses an actuator device for a motor vehicle (preamble, intended use) (title, etc.), comprising:
an actuator (motor in 1), 
a drive circuit (Figs. 3-4) for operating the actuator (by applying current), the drive circuit including a plurality of electrically conductive conductor bodies (Fig. 4) structured and arranged to contact drive contacts (at 4.1, 4.2) of the actuator, to contact components [0011] of the drive circuit, and to contact a supply device (with brushes),
the drive circuit further including an interference suppression branch (Fig. 4, markup in claim 1 above) for reducing interferences [0011],
the interference suppression branch including two conductor branches (dot lines in markup) that extend along a longitudinal axis (center dot line) of the interference suppression branch and each comprise at least one conductor body,
the interference suppression branch divided into at least two imaginary conductor alignment sections (at dot lines) that are lined up axially relative to the longitudinal axis in a row in an alignment direction arranged parallel to the longitudinal axis (see dot lines in markup), 
wherein the two conductor branches extend through the at least two imaginary conductor alignment sections,
wherein the two conductor branches have a first portion (1st oblique in markup) arranged inside a first conductor alignment section of the at least two imaginary conductor alignment sections running obliquely towards one another, and 
wherein at least one of: the two conductor branches have a second portion (2nd oblique, markup in claim 1) arranged inside a second conductor alignment section of the at least two imaginary conductor alignment sections running obliquely away from one another and lead into the drive contacts of the actuator, 
wherein the second conductor alignment section follows the first conductor alignment section in the axial direction (both ends are connected by parallel conductors), and 
the two conductor branches have a third portion (3rd conductor in the markup in claim 1) arranged inside a third conductor alignment section (at the 3rd conductor) of the at least two imaginary conductor alignment sections running at least one of parallel to one another and parallel to the longitudinal axis, 
wherein the third conductor alignment section is arranged between the second conductor alignment section (at 2nd oblique, markup in claim 1) and the drive contacts (lower end of 4.1, 4.2) in the axial direction of the longitudinal axis. 
Hartel failed to teach a housing including a support body of plastic material, the support body having a drive receiving space for receiving an actuator and a gear receiving space for receiving an adjusting gear, and the actuator (motor in 1) arranged in the drive receiving space for driving an adjusting element.  
Talaski teaches an actuator device, comprising a housing (integrated structure) including a support body (26, 28) of plastic material [0013], the support body having a drive receiving space (between axial space) for receiving an actuator and a gear (in section 12 can be gear) [0013] receiving space for receiving an adjusting gear (gear is to adjust speed), and the actuator (motor 14) arranged in the drive receiving space for driving an adjusting element.  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for application of speed adjusted rotation power.  

Allowable Subject Matter
Claims 5-7 and 10-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834